Me. Justice Mitchell
dissenting:
I am obliged to dissent most earnestly from this judgment which I regard as little less than revolutionary in its effect on title to land under the recording acts. By the act of 1775 grantees have six months in which to put their deeds on record, and the construction settled by the general understanding and practice for more than a century, has been that this privilege, thus expressly given, is a substantial one, that means what it explicitly says, and that can be lost only by the gran*582tee’s own neglect. It is only when by the delay of both parties, two deeds are both outside of the term, that it becomes a race between them which shall get on record first. That is the effect of all our cases from Lightner v. Mooney, 10 Watts, 407; Poth v. Anstatt, 4 W. & S. 307, and Berg v. Shipley, 1 Grant, 429, down. It is a construction in accordance with the spirit of all our recording acts against the extension of secret liens. By the construction now adopted a vendee may lie in wait for years until a second purchaser has paid his money in good faith for an apparently clear title and then cut him out by getting first on the record. ■ Against this danger a purchaser has no safeguard but by immediate record, although the statute delusively offers him six months in which to bring up his searches, keep a lookout for mechanics’ liens and complete his arrangements in safety. Such an interpretation is unsupported by any adjudicated case, completely nullifies the express privilege of six months given by the statute, and overturns the settled cotemporaneous construction for a centurjr past, which is always said to be fortissima in lege.
Reargument ordered July 19, 1893.
Mr. Justice Williams joins in this dissent.